Case 2:19-mc-00146-PSG-PJW Document 98-1 Filed 05/29/20 Page 1 of 4 Page ID #:1825



         RIMON, P.C.
     1 Karineh Khachatourian (SBN 202634)
         karinehk@rimonlaw.com
     2 Nikolaus A. Woloszczuk (SBN 286633)
         nikolaus.woloszczuk@rimonlaw.com
     3 2479 E. Bayshore Road, Suite 210
         Palo Alto, California 94303
     4 Telephone: 650.461.4433
         Facsimile: 650.461.4433
     5
         Attorneys for Petitioner,
     6 BARRACUDA NETWORKS, INC.

     7
                              UNITED STATES DISTRICT COURT
     8
                             CENTRAL DISTRICT OF CALIFORNIA
     9

    10

    11
         BARRACUDA NETWORKS, INC.,                   Case No. 2:19-mc-00146-PSG (PJWx)
    12
                      Petitioner,                    Optrics, Inc. v. Barracuda Networks,
    13                                               Inc., Case No. 17-cv-04977-RS Pending
               v.                                    in the United States District Court for
    14                                               the Northern District of California
         J2 GLOBAL, INC.,
    15                                               [PROPOSED] ORDER GRANTING
                      Respondent.                    PETITIONER’S APPLICATION
    16                                               FOR LEAVE TO FILE UNDER
                                                     SEAL
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                            PROPOSED ORDER; CASE NO. 2:19-MC-00146-PSG (PJWX)
Case 2:19-mc-00146-PSG-PJW Document 98-1 Filed 05/29/20 Page 2 of 4 Page ID #:1826




     1        The Court having considered Petitioner Barracuda Networks, Inc.’s
     2 (Barracuda”) Application to File Under Seal (“Application”), and compelling

     3 reasons that overcome the presumption of public access having been shown, the

     4 Court hereby GRANTS Barracuda’s Application and ORDERS that the following

     5 be filed UNDER SEAL:

     6                     Document                              Portions to Be Sealed

     7
         Response to Non-Party j2 Global, Inc.’s          15:7-15

     8
         Request for Attorneys’ Fees and Costs [due to 20:21-24

     9
         Barracuda’s designations]                        6:20-22

    10

    11
         Response to Non-Party j2 Global, Inc.’s          i:6

    12
         Request for Attorneys’ Fees and Costs [due to i:7

    13
         j2 Global, Inc.’s designations]                  i:8

    14
                                                          1:26

    15
                                                          1:27

    16
                                                          1:28

    17
                                                          3:6

    18
                                                          3:20

    19
                                                          4:6

    20
                                                          4:8

    21
                                                          4:12

    22
                                                          6:1

    23
                                                          6:14

    24
                                                          6:23

    25
                                                          6:24

    26
                                                          6:25

    27
                                                          6:26-27

    28
                                                          7:3
                                                   1
                           PROPOSED ORDER; CASE NO. 2:19-MC-00146-PSG (PJWX)
Case 2:19-mc-00146-PSG-PJW Document 98-1 Filed 05/29/20 Page 3 of 4 Page ID #:1827




     1                                                    7:6
     2                                                    7:7
     3                                                    7:12
     4                                                    8:2
     5                                                    8:19
     6                                                    9:4
     7                                                    9:12
     8                                                    9:18
     9                                                    10:13-15
    10                                                    16:16-18
    11                                                    23:2-3
    12                                                    25:1
    13                                                    25:2
    14                                                    25:3
    15   Response to Non-Party j2 Global, Inc.’s          1:17-18
    16   Request for Attorneys’ Fees and Costs            15:21-22
    17   [due to Optrics Inc.’s designation]              15:21-16:1
    18                                                    16:27-17:5
    19                                                    17:8-12
    20                                                    20:10-16
    21                                                    21:10-12
    22                                                    22:15-17
    23   Ex. B to the Khachatourian Decl.                 In its entirety
    24   Ex. E to the Khachatourian Decl.                 In its entirety
    25   Ex. I to the Khachatourian Decl.                 In its entirety
    26   Ex. J to the Khachatourian Decl.                 In its entirety
    27   Ex. K to the Khachatourian Decl.                 In its entirety
    28
                                                   2
                           PROPOSED ORDER; CASE NO. 2:19-MC-00146-PSG (PJWX)
Case 2:19-mc-00146-PSG-PJW Document 98-1 Filed 05/29/20 Page 4 of 4 Page ID #:1828




     1   Ex. L to the Khachatourian Decl.                In its entirety
     2   Ex. M to the Khachatourian Decl.                In its entirety
     3   Ex. O to the Khachatourian Decl.                In its entirety
     4   Ex. P to the Khachatourian Decl.                In its entirety
     5   Ex. Q to the Khachatourian Decl.                In its entirety
     6   Ex. S to the Khachatourian Decl.                In its entirety
     7

     8
     9

    10

    11

    12        IT IS SO ORDERED.
    13

    14   Dated:
                                                     United States Magistrate Judge
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                 3
                          PROPOSED ORDER; CASE NO. 2:19-MC-00146-PSG (PJWX)
